Citation Nr: 0632218	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  05-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for pulmonary emphysema, 
claimed as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1943 to August 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for 
pulmonary emphysema, claimed as secondary to exposure to 
ionizing radiation. 

The veteran testified before the undersigned at a November 
2005 hearing at the RO.  A transcript has been associated 
with the file.

The Board remanded this case in May 2006.  It returns for 
appellate consideration.


FINDING OF FACT

There is no medical evidence showing the veteran actually has 
the claimed pulmonary emphysema, and the preponderance of the 
evidence is against a causal link between his claimed 
pulmonary emphysema and any remote incident in service.


CONCLUSION OF LAW

Pulmonary emphysema was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310, 3.311 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claim folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Ruker v. Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. 
Cir. 1997).  The Board will address each of these three 
methods in the adjudication that follows.

First, the VA has identified certain diseases which are 
presumed to be the result of radiation exposure.  Such a 
presumption, of course, must be based upon a finding that the 
veteran was, in fact, "a radiation-exposed veteran." 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  In applying this 
statutory presumption, there is no requirement for 
documenting the level of radiation exposure.  However, the 
condition claimed by the veteran, pulmonary emphysema, is not 
listed under 38 C.F.R. § 3.309(d)(3).  Therefore, these 
presumptive provisions are not applicable in the instant 
case.

Second, there are other radiogenic diseases which may be 
service connected directly under the special framework set 
forth in 38 C.F.R. § 3.311.  The list of radiogenic diseases, 
however, is not exclusive.  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 C.F.R. § 
3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 
24, 1998), found 5 years or more after service (for most of 
the listed diseases) in an ionizing radiation exposed veteran 
may also be service-connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  The veteran may provide competent scientific or 
medical evidence that the disease claimed to be the result of 
radiation exposure is, in fact, a radiogenic disease.  38 
C.F.R. § 3.311(b)(4).  There is no competent scientific or 
medical evidence that pulmonary emphysema is a radiogenic 
disease.  Accordingly, the test of 38 C.F.R. § 3.311(b)(4) is 
not met.

Finally, even if the disease in question is not listed in 38 
C.F.R. § 3.309 or is not a radiogenic disease under § 3.311, 
the veteran is not foreclosed from proving direct service 
connection by establishing direct actual causation under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Combee v. Brown, 
34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA 
must not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of pulmonary emphysema was factually shown during 
service.  The Board concludes it was not.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss the conditions in and around Nagasaki, 
Japan while he was stationed there.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  The veteran has stated that the air in 
Nagasaki had dust and toxins in it.  The veteran is not 
competent to diagnose or relate any lung disorder to such 
dust and toxins.  

There is no evidence of inservice incurrence of pulmonary 
emphysema on the record.  The veteran's July 1943 induction 
to service and August 1946 separation from service physical 
examination reports list no respiratory or pulmonary disorder 
of any kind.  In September 1950, the veteran underwent a 
physical examination to determine if he had any chest or 
gastric disorders related to his radiation exposure: no 
disorder of any kind was noted.  At his November 2005 
hearing, he said that he had only sought treatment for 
pulmonary emphysema in the last five or six years, 
approximately 1999 or 2000.  There is no medical evidence 
showing he is currently diagnosed with any chronic pulmonary 
disorder.  Even accepting the veteran's statements as to his 
breathing difficulties, etc., the Board is confronted with a 
record that does not show a respiratory or pulmonary disorder 
in 1946 or in 1950, and alleged treatment for pulmonary 
emphysema beginning in approximately 1999.  The lack of 
medical treatment for pulmonary emphysema for fifty three 
years weighs heavily against the claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  The Board finds that the preponderance of 
the evidence is against inservice incurrence of pulmonary 
emphysema.  Without evidence of a current disability or 
evidence of a relationship between the claimed 
symptoms/disability and some inservice disease or injury, the 
claim must fail.  See Combee, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for pulmonary emphysema, claimed as 
secondary to exposure to ionizing radiation.  See Gilbert, 1 
Vet. App. at 53.

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The November 2003 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Since the 
Board has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the 2003 letter appears to fully satisfy the duty to 
notify requirements, another letter was sent to the veteran 
in May 2006 again reiterating this information.  The claim 
was then readjudicated in a September 2006 supplemental 
statement of the case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  During his November 2005 
hearing before the undersigned, the veteran identified the 
Staten Island Medical Group as the health care provider 
treating his pulmonary condition.  On remand, he was asked to 
complete an authorization for release of his records to the 
RO.  The veteran did not complete the form.  He eventually 
wrote to the RO in July 2006, notifying the RO that he had 
personally tried to obtain the records from the provider, but 
was unable to do so.  As a result, there is no medical 
evidence of emphysema on the record.  VA can do no more for 
the veteran without his cooperation.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, No. 04-185 (U.S. Vet. App. 
June 5, 2006) (as amended Aug. 7, 2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The veteran has not been provided a VA examination in this 
case and the Board concludes that one is not necessary.  None 
of the disorders presumptively related to ionizing radiation 
are shown on the record.  As noted above, the veteran's 
claimed pulmonary emphysema is not shown during service or 
four years after service, and the first alleged treatment for 
the disorder came fifty three years postservice.  There is no 
medical evidence showing the veteran has been diagnosed with 
a chronic pulmonary disability, and there is no indication 
that a current disability may be related to service.  
Accordingly, no examination is necessary in this case.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for pulmonary emphysema, 
claimed as secondary to exposure to ionizing radiation, is 
denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


